If the view taken by Mr. Justice Cothran is adopted by this Court, I fear the result will be to almost paralyze the enforcement of the laws of the State against crime. Throughout the whole history of the State, magistrates, formerly called trial justices, have been issuing warrants of arrest for persons, charged with crime, upon affidavits made "on information and belief," without going further to set forth the sources of the information and the grounds of the belief. If this conduct is to be declared absolutely illegal by this Court, it means, in my opinion, the escape from justice, more than ever, of those charged with law violations. Whatever this Court decides, magistrates in South Carolina will continue for years to come to issue warrants of arrest upon affidavits which charge the person sought to be arrested "on the information and belief" of the affiant that such person has committed some criminal offense. We must not forget that nearly all our magistrates are without legal training, and few of them ever see, or even hear, of the decisions of this Court. Professional criminals are better informed than magistrates of decisions as to enforcement of criminal laws. If we hold that a warrant of arrest issued on "information and belief" is absolutely void, the result will be, I am fearful, that under previous decisions of this Court the criminal who, in resisting arrest, kills the officer, seeking to do his duty, with a warrant of that kind only in his possession, will be held justifiable in the killing, for it has been decided that it is not unlawful to resist an arrest absolutely illegal. Statev. Wimbush, 9 S.C. 309; State v. Dupre, 134 S.C. 268,131 S.E., 419. *Page 352 
If the view of Mr. Justice Cothran is correct under the law, it is the duty of this Court to adopt it, regardless of the consequences. I am relieved to feel that the law is otherwise. I am not at all unmindful that "the sacred right of the liberty of the citizen" is to be protected. But, too often, when we consider the rights of "citizens," we fail to remember that the man who is sworn to enforce the law is, after all, a citizen.
I believe thoroughly in the well-considered and forceful statement of Mr. Justice Cothran in the case of Falls v. PalmettoPower  Light Co., 117 S.C. 327, 109 S.E., 93:
"In this day of an unprecedented crime wave, every encouragement should be extended to the guardians of the law, and, although individual instances of hardship may occur, these faithful protectors of society should not be themselves manacled, as I fear will be the consequence."
"The prohibition against unreasonable searches and seizures contained in the federal and most, if not all, of the state constitutions is directed against the use of general warrants
authorizing searches and arrests, and has no effect on the right to arrest without a warrant." 2 R.C.L., 463. (Italics added.)
The "general warrants" referred to in the quotation from Ruling Case Law were warrants formerly known in both England and America, under which constables and other officers went at will into the homes of the people, searched those homes, seized property therein, and arrested any desired persons, without the warrant particularly describing the houses to be searched, the effects to be seized and the persons to be arrested.
The main purpose of Section 16 of Article 1 of our Constitution is to prevent the search of a house or the arrest of a person except upon a warrant, when a warrant is required at all, which particularly describes the "place to be searched and the person or thing to be seized." For many years the right to arrest persons without any warrant at all in cases of felony, *Page 353 
upon proper information, and when misdemeanors are committed in the presence of an officer, has been recognized in this state, and the constitutional provision as to searches and seizures has been held not to apply to such arrests. If, on the serious charge of the commission of a felony, one may be arrested without any warrant whatever, why should we go too far in protecting a person, charged only with a misdemeanor, from arrest under a written warrant issued by a magistrate, which may be defective or voidable, and not absolutelyvoid?
We think some of the confusion as to the meaning of Section 16 of Article 1 is due to another provision of our Constitution, which gives an accused person in criminal prosecutions the right "to be fully informed of the nature and cause of the accusation." Section 18, Art. 1, Constitution. This last-mentioned provision in our organic law refers to the trial of the accused; not to his arrest for the crime of which he may be accused. While an accused may be arrested on a warrant that does not fully inform him of the nature and cause of the accusation, he may, when he is brought to trial, demand the information he is entitled to have under the provisions of Section 18 of Article 1.
The provisions of Section 26 of the Code of Criminal Procedure as to warrants of arrest were intended, of course, to comply with both of the provisions of the Constitution to which we have referred. A Magistrate is there forbidden to issue a warrant of arrest in a criminal case until he has received "information," under oath, which "plainly and substantially" set forth "the offense charged." The "information" to be given the Magistrate is clearly not to be conclusive proof that the one sought to be arrested is guilty of crime; it is only to be information that there is a "probable cause" that he has committed a crime. The words "plainly and substantially" refer entirely to the offense charged against the person and not to the "information" as to that offense. One sentence, set off by itself as a distinct *Page 354 
paragraph in Section 26, is enough to show positively that the "information" is not to be formal or to contain a detailed statement. That sentence is this: "The informationmay be amended at any time before trial." See State v. Nash,51 S.C. 319, 28 S.E., 946; Ridgeland v. Gens, 83 S.C. 562,65 S.E., 828. If the defective information can beamended at any time before trial, of what great importanceis it to have the information accurately and technically correctat the time of issuing the warrant? If it is defective, and can be amended, then the process is voidable, and notvoid, as is so strongly argued.
The decisions from other states seem to be conflicting as to the question involved in this case. The reason, perhaps, for this conflict is due to the language of the constitutional provisions and the statutes of the several states. We find in Corpus Juris many and various holdings upon the question. We are inclined to agree with the general principle therein announced, which seems to us to fairly state what the law is, and should be, not only for the protection of our citizens generally, but for that of the officers charged with the enforcement of the law as well.
"A warrant of arrest must contain a recital that a complaint on oath or affirmation has been made, unless this is rendered unnecessary by statute. The warrant need recite only the substance of the complaint; it is not necessary to set out the evidence, even in justification of the Magistrate, unless so required by statute. A warrant, which recites that, upon an examination on oath, it appeared to the justice that the offense charged had been committed is valid on its face, even though it also states that the original complaint was made on information and belief." 16 C.J., 304.
Our statute does not require the evidence to be set out.
The Magistrate who issues, and not the officer who is directed to serve, the warrant, should judge as to the "probable cause" on which the warrant for arrest is based. This was the view of Lord Mansfield, when he declared illegal *Page 355 
the general warrants formerly issued in England, for he then said: "It is not fit that the judging of the information should be left to the discretion of the officer. The Magistrate should judge, and give certain directions to the officer." Note to Cooley's Constitutional Limitations, 427. This, as I conceive it, will sufficiently protect the rights and liberty of one charged with crime in a warrant issued by a Magistrate. The person charged in such warrant with the commission of a criminal offense, may, if he so desires, after he is brought before the Magistrate, demand fuller information, so as to properly defend himself against the offense of which he is accused. He has redress against the Magistrate, if that officer issues the warrant without authority of law; and he may pursue in the proper way the person who has made the complaint against him, if such complaint is unfounded.
Mr. Justice Cothran discusses several cases which he frankly states do not answer the inquiry now before theCourt. It seems needless, therefore, for us to refer to these cases. He thinks, however, the case of Ex parte Murray,112 S.C. 342, 99 S.E., 798, 5 A.L.R., 1152 (referred to by him and incorrectly in the report of the case as Murrayv. Harris), answers the inquiry to the question here made. I do not agree with him.
The Murray case related solely to the extradition of persons charged with crime in a sister state, apprehended in this State. The two cases upon which Mr. Justice Hydrick, who wrote the opinion for this Court, based his conclusions were Roberts v. Reilly, 116 U.S. 80, 6 S.Ct., 291,29 L.Ed., 544; Rice v. Ames, 180 U.S. 371, 21 S.Ct., 406,45 L.Ed., 577. These cases, as well as the citation from Ruling Case Law (Vol. 11, 743), pertain entirely to the subject of extradition. Mr. Justice Hydrick rightly placed his construction of the law of extradition upon decisions of the Supreme Court of the United States, for State Courts are bound by the construction of the extradition laws adopted by that Court. Ex parte Letcher, 145 Cal., 563, 79 P., 65; *Page 356 Dennison v. Christian, 72 Neb. 703, 101 N.W., 1045; Id.,196 U.S. 637, 25 S.Ct., 795, 49 L.Ed., 630.
The federal decisions, however, are not binding upon this Court in the case at bar, wherein the question relates solely to the arrest of a person within this State on the charge of a violation of the law of the State.
There is, as there should be, a great difference in arresting a person in South Carolina, to be conveyed to another State or foreign country for trial, and in the arrest of one in this State, to be tried here for the violation of one of our laws. And Mr. Justice Hydrick, in the Murray case, in referring to the affidavit necessary for an extradition warrant, saw the distinction, for he said:
"Under such an affidavit, a citizen might be deprived of his liberty, and carried to a distant State, where he has neither friends nor property, and where even his good name would not avail him, upon the belief of the affiant, which, when sifted, would amount to nothing but a mere suspicion."
The Legislature has seen fit to make a distinction in the arrest of persons charged with crime and the search of houses. It is not necessary to inquire into the reasons for this difference, but, undoubtedly, the inherent feeling born in American citizens to regard the home of the humblest as sacred as the castle of the mighty had some effect in the making of this distinction. The law as to search warrants (Section 46, Code of Criminal Procedure) require specifically that the application, upon which a search warrant is based, shall set forth, under oath, "fully and particularlyall the facts." The things required for a search warrant are not required for the issuance of an arrest warrant, as provided in Section 26 of the Code of Criminal Procedure. There is no provision either for the amendment of the information or application upon which a search warrant is based, as is provided in the law for the information on which an arrest warrant is issued. *Page 357 
I do not think the provisions of the attachment law (Section 502, Code of Civil Procedure) have any bearing upon the question in this case. The Legislature, in that matter, had also the right to make a distinction from the law as to arrest, if it saw fit so to do, so long as it legislated within the provisions of the Constitution. It is to be observed that a warrant for attachment is to be issued "whenever it shall appear by affidavit that a cause of action exists, * * * specifying the amount of the claim and the grounds thereof." An "affidavit" is: "A written or printed declaration or statement of facts, made voluntarily, and confirmed by the oath or affirmation of the party making it, taken before an officer having authority to administer such oath." Black's Law Dictionary. The attachment law provides for an affidavit, and distinctly requires that the "grounds" for the attachment must be set forth in the affidavit.
The provisions of the Code as to arrest warrants do not require the "grounds" to be set forth in the information of the complainant. And our Constitution likewise fails to so provide. The Constitution requires only that "probable cause" be shown on oath or affirmation. The Code, with reference to arrest warrants, uses the word "information." That word, according to Mr. Black, who quotes the definition as given by Blackstone, means this: "An accusation exhibited against a person for some criminal offense, without an indictment." It will appear, therefore, that there is quite a distinction between the words "affidavit" and "information," and the Legislature, we must presume, had that distinction in mind when enacting the statute as to arrest on a warrant issued by a Magistrate, and the law of attachment.
MESSRS. JUSTICES STABLER and CARTER concur.